Citation Nr: 0715301	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In adjudicating a claim for service connection for PTSD, if 
VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements . See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The veteran's service personnel records and Form DD 214 show 
that that the veteran served in the Republic of Vietnam from 
June 1967 to April 1968 as a heavy vehicle driver with the 
104th Engineering Company.  Personnel records show that he 
participated in the Vietnam Counteroffensive Phase II.  The 
veteran was awarded, in pertinent part, the National Defense 
Service Medal, the Vietnam Campaign Medal, and the Vietnam 
Service Medal.  The veteran's Form DD 214 and service 
personnel records do not confirm that he engaged in combat 
with the enemy.  

VA treatment records reflect a diagnosis of PTSD.  The 
veteran's psychiatric treatment notes show that he has 
identified several traumatic stressors.  The veteran 
identified an incident where he was caught in a mortar attack 
and their ammo dump was hit.  The veteran was unable to get 
into the bunker, so when the ammo dump exploded he was thrown 
against the bunker and he injured his head.  The veteran 
identified being in a fire fight where he shot at a person; 
he heard a woman scream and did not know if he shot a woman.  
He described an experience where he was told to drive a 
lieutenant around in a jeep, apparently near land mines.  The 
veteran identified an incident where a sniper had been 
shooting at their trucks and they were not allowed to return 
fire.  He also identified witnessing a helicopter crash and 
hearing screams from trapped passengers.    

In view of the veteran's diagnosis of PTSD, the Board finds 
that verification of the stressors must be requested from the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly known as the U.S. Army Services Center for Research 
of Unit Records (USACURR)).

If the RO finds that the veteran's claimed stressors are 
corroborated by sufficient evidence or that he engaged in 
combat with the enemy and a stressor is related thereto, then 
the veteran should be afforded a VA psychiatric examination 
in order to determine if the veteran has a confirmed 
diagnosis of PTSD related to a verified stressor.  38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and afford him the opportunity to 
provide additional information about 
the stressful events he claims caused 
his PTSD, including the dates, unit of 
assignment at the time of the claimed 
stressor, and the names of any service 
members who were also involved in the 
claimed events. 

2.  The RO should forward the stressor 
information, as well as any additional 
documents deemed necessary, to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) (formerly known as the 
U.S. Army Services Center for Research of 
Unit Records (USACURR)), 7701 Telegraph 
Road, Alexandria, VA 22315- 3802, so that 
it can provide any information that might 
corroborate the stressors claimed by the 
veteran, to include daily journals, 
operational reports, lessons learned 
documents, combat operations after action 
reports, unit histories, and morning 
reports for the time periods during which 
the veteran alleges that his stressors 
took place.  JSRRC also should report 
whether the veteran's unit was engaged in 
hostile action against enemy forces 
during the time the veteran was assigned 
to that unit.  If referral to JSRRC or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD.  All attempts to obtain the 
records should be documented in the 
claims file.

3.  If the JSRRC requests more specific 
descriptions of the stressors in 
question, notify the veteran and request 
that he provide the necessary 
information.  If the veteran provides 
additional information, forward it to the 
requesting agency.

4.  Following the above, the RO should 
make a specific determination as to 
whether the veteran engaged in combat 
with the enemy and a stressor is related 
thereto, or whether there is credible 
supporting evidence that a claimed in-
service stressor(s) occurred.  The RO 
should specifically identify the 
stressor(s) corroborated by the record.

5.  If the RO determines that the veteran 
engaged in combat with the enemy and a 
stressor is related thereto or there is 
credible supporting evidence that an in-
service stressor(s) occurred, the veteran 
should then be scheduled for a VA 
psychiatric examination for the purpose 
of determining whether he has PTSD as a 
result of the corroborated stressor(s).  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein, and the RO 
must specify for the examiner the in-
service stressor or stressors that it has 
determined to be established by the 
record.  The examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any corroborated 
stressor was sufficient to produce PTSD, 
and whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran has PTSD a result of any 
corroborated stressor.

6.  When the development has been 
completed, the RO should readjudicate the 
issue on appeal based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give them a reasonable opportunity 
to respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).
 
